Mr. Justice Waterman delivered the opinion of the Court. In this State the different installments of a mortgage, secured by corresponding notes, may be regarded as so many successive mortgages, each installment having priority according to its time of becoming due. Schultz v. Plankinton Bank, 141 Ill. 116-121. The holder of a mortgage, filing a bill to foreclose the same, need not make other mortgagees parties; the rights of those whose mortgages have precedence over his, he can not disturb, and his bill will affect the rights of only such subsequent mortgagees as he makes parties to his suit; they are proper, but not necessary, parties. Boyer v. Chandler, Supreme Court, Jan’y 20, 1896. The trustee in a trust deed is a necessary party to a suit for its foreclosure. Walsh v. Truesdell, 1 Ill. App. 126. Frank E. Chandler is the trustee, and he is a party to the bill. Being in court as a complainant holding coupon notes and seeking to foreclose the trust deed given to secure the same, under the charge in the bill that he is the trustee named therein, he is also a party to the bill as such trustee. Corcoran v. C. & O. C. Co., 94 U. S. 741; Brasher v. Van Cortlandt, 2 Johns. Ch. 242; Walton’s Exrs. v. Herbert, 4 N. J. Eq. 72; Cornell v. Green, 43 Fed. Rep. 105. The prayer of the bill was proper. Boyer v. Chandler, 160 Ill. 394. The decree of the Circuit Court sustaining a demurrer to the bill is reversed and the cause remanded.